DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 6/1/22 is acknowledged.
In view of Applicant’s remarks and amendment to the claims, the restriction is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 , 21, 23, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 37 are indefinite regarding the “similar” number of wells.  It is not clear what makes     a number ‘similar” to another.
Further, claim 13 lacks antecedent basis for the “first set” and “second set” of wells—which were first mentioned in claim 4. Claim 13 is examined as if it depends from claim 4.
Claim 21 is indefinite regarding the “piping system…adapted to process” because claim 1 require the piping to be distinct from the processing plant. 
Claim 23 lacks antecedent basis for the natural containment 

Drawings
Figure 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text and lines throughout figures 2, 3, 4, and 6 are fuzzy and indistinct. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 6, 7, 8, 9, 15, 16, 17, 18, 19, 21, 23, 25, 26, 27, 30, 31, 32, 33, 39, and 40   is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,311,340 Lyons et al. in view of US Patent Application Publication 2011/0298270 Duyvesteyn and Learmont US Patent Number 3,860,289

Lyons describes a method of recovering ore form an ore body comprising forming an artificial containment 22/222 around the ore body 10 by drilling a plurality of wells 18/20/26/32/34/134 over and around the ore body; drilling from the surface at least one injection 14 and recovery well 16; injecting lixivant  to produce pregnant solution(abstract); pumping to the surface (abstract)
 
Lyons differs from the claimed invention in that Lyons broadly teaches barrier wells—and lacks the freeze wells, chilled fluid and freeze wall.
Lyons also differs from the claimed invention in that Lyons describes only a single injection/recovery pair—not a patterned wellfield.
Lyons also differs from the claimed invention in that Lyons merely describes “subsequently processed” in col. 2 line 60—and thus lacks the transporting to processing plant using piping system.

Duyvesteyn describes using freeze wells(105) and circulating chilled fluid to create a freeze well (abstract) as part of an ISL for, inter alia, uranium ore leaching. Duyvesteyn also describes the freeze wall as being advantageous because it is removable.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the process described in Lyons to have the barrier a frozen barrier, and thus to have the freeze wells, chilled fluid, and freeze wall as claimed.

Learmont describes in situ leaching of uranium including use of a pattern of injection and recovery wells—i.e. a patterned wellfield-- (col. 3 lines 14-17). One of ordinary skill in the art would understand that the patterning of wells would be advantageous to cover a larger orebody than with a single well pair.
Learmont also describes transporting by piping system (19[Wingdings font/0xE0]20) to a processing plant. 

It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified the Lyons process, as modified in view of Duyvesteyn, to have the patterned wellfield as claimed—in order to access a larger orebody. Further, It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Lyons to have transporting by piping system   to a processing plant since Lyons fails to describe how the pregnant solution is processed.
Therefore claim 1 is obvious and unpatentable.
Regarding claims 2 and 3: the circulating chilled fluid and the chilled fluid being bring are integral features of the freeze well system of Duyvesteyn which would have been obvious to incorporate in order to achieve freeze barrier.
 Regarding claims 6-9: the cased holes, double cased-holes and injection through the inner casing and return through the outer casing are integral features of the freeze well system of Duyvesteyn (see fig 2 Inner 105 outer 109 and inject/return paths shown with arrows) which would have been obvious to incorporate in order to achieve the freeze barrier.
Regarding claim 7, Lyons describes directional drilling.
Regarding claim 15: Duyvesteyn describes insulating (¶0025) some of the pipes which is deemed to anticipate providing isolation to prevent freezing as claimed. Moreover, one of ordinary skill in the art would have known to apply insulation where needed because the system would not function if frozen.
Regarding claim 16: Lyons shows the offset wells 14/16 between adjacent barrier wells. Application of the freeze wells suggested by Learmont would have resulted in the offset wells between freeze wells as claimed.
Regarding claims 17-18: the not freezing is implicitly taught by Duyvesteyn which teaches leaching with freeze barriers. One of ordinary skill in the art would know that the system would not function if frozen.
Regarding claim 19: the wells of Lyons would inherently be adapted to be interchangeable in function.
Regarding claim 21: Learmont describes the closed loop system with process/recondition/recycle functions are integral to the processing system, and thus would have been obvious.


Regarding independent claim 25:
Lyons describes a system for recovering ore form an ore body comprising a plurality obarrier wells 18/20/26/32/34/134 over and around the ore body and anchored into a rock formation below the ore body;  at least one injection 14 and recovery well 16; injecting lixivant  to produce pregnant solution(abstract); the recovery well recovers pregnant solution to the surface (abstract)
 
Lyons differs from the claimed invention in that Lyons broadly teaches barrier wells—and lacks the freeze wells, chilled fluid and freeze wall.
Lyons also differs from the claimed invention in that Lyons describes only a single injection/recovery pair—not a patterned wellfield.
Lyons also differs from the claimed invention in that Lyons merely describes “subsequently processed” in col. 2 line 60—and thus lacks the transporting to processing plant using piping system.

Duyvesteyn describes using freeze wells(105) and circulating chilled fluid to create a freeze well (abstract) as part of an ISL for, inter alia, uranium ore leaching. Duyvesteyn also describes the freeze wall as being advantageous because it is removable.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the system described in Lyons to have the barrier a frozen barrier, and thus to have the freeze wells, chilled fluid, and freeze wall as claimed.

Learmont describes in situ leaching of uranium including use of a pattern of injection and recovery wells—i.e. a patterned wellfield-- (col. 3 lines 14-17). One of ordinary skill in the art would understand that the patterning of wells would be advantageous to cover a larger orebody than with a single well pair.
Learmont also describes transporting by piping system (19[Wingdings font/0xE0]20) to a processing plant. 

It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified the Lyons system, as modified in view of Duyvesteyn, to have the patterned wellfield as claimed—in order to access a larger orebody. Further, It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Lyons to have transporting by piping system   to a processing plant since Lyons fails to describe how the pregnant solution is processed.
Therefore claim 25 is obvious and unpatentable.

Regarding claims 26 and 27: the circulating chilled fluid and the chilled fluid being bring are integral features of the freeze well system of Duyvesteyn which would have been obvious to incorporate in order to achieve freeze barrier.

Regarding claims 30-33: the cased holes, double cased-holes and injection through the inner casing and return through the outer casing are integral features of the freeze well system of Duyvesteyn (see fig 2 Inner 105 outer 109 and inject/return paths shown with arrows) which would have been obvious to incorporate in order to achieve the freeze barrier.
Regarding claim 31, Lyons describes directional drilling.
With regards to claims 39-40: the wall shown in Lyons is generally dome shaped as claimed.
Claim(s) 24   is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,311,340 Lyons et al. in view of US Patent Application Publication 2011/0298270 Duyvesteyn and Learmont US Patent Number 3,860,289 as applied to claim 1 above, and further in view of Daub et al. US Patent Number 9,016,370
Lyons—as modified—lacks the monitoring well.
Daub---in the same field of endeavor—describes using a monitoring well(s) 136 to detect excursions, incursions, leaks, and overall pressure. One of ordinary skill in the art would understand the monitoring well would be beneficial to warm of malfunction and the like, and it would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Lyons to have the monitoring well as claimed.
 Allowable Subject Matter
Claims 4, 5, 10, 11, 12,   20, 22, 28, 29, 34, 35, and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price US Patent Number 2,839,358 and Pyman US Patent Number 4,247,522 describe processing of uranium leach solutions. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672